Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group IV in the reply filed on 04/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.
Status of Examination
	Claims 1-17 are pending, claims 1-10 and 13-14 are withdrawn, and claims 11-12 and 15-17 are currently under examination.
	Applicant claims a method of suppressing dust or removing bioaerosol particles from the are by introducing a microemulsion that comprises about 0.195 to about 0/276% thyme oil, about 0.128 to about 0.207$ wintergreen oil, at least one 25(b) surfactant, such as sodium lauryl sulfate in an amount of about 2.159 to about 3.015%, granular citric acid in amount from about 0.994 to about 1.358%, isopropanol in amount of about 1.351 to about 1.886% and water, wherein the composition has a pH of between 6.0 and 8.0.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 as well as claims 12 and 15-17 which depend therefrom are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “at least one 25(b) surfactant” which renders the claim indefinite because this language does not actually point out and distinctly claim the particular surfactants required by the claim.  Further compounding the issue is that the EPA may choose to classify or declassify any given surfactant under 25(b) in the future, resulting in the scope of the claim not being fixed. Thus, for at least this reason, claim 11 is indefinite.  As discussed in the interview, this rejection could be overcome by reciting specific surfactants that are classified as 25(b) surfactants and which have support in the original disclosure. 
 Claim 11 is also indefinite because it recites “granular citric acid”, yet the formulation in claim 11 is in the form of a microemulsion, wherein the citric acid would be expected to be dissolved in an aqueous phase.  Based upon this incongruency, claim 11 is also indefinite as one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of the claim.  As discussed in the interview, this rejection could be overcome by deleting “granular” from claim 11.
Finally, claim 11 recites “introducing the microemulsion into air in a location in an effective amount” to suppress dust contained in the air and/or remove and/or disrupt 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699